Exhibit 10.1

DIGITAL INSIGHT CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN

and

SUMMARY PLAN DESCRIPTION

November 2006



--------------------------------------------------------------------------------

INTRODUCTION.

Digital Insight Corporation (the “Company”) has established the Digital Insight
Corporation Change in Control Severance Plan (the “Plan”), effective
November 29, 2006, for the benefit of eligible employees of the Company. The
Plan is designed to make certain benefits available to eligible employees in the
event of a Change in Control of the Company and to provide certain severance
benefits to eligible employees of the Company who are terminated from employment
with the Company (or its successor) within twelve months following a Change in
Control. This document serves as both the Plan document and the summary plan
description for the Plan. The legal rights and obligations of any person having
an interest in the Plan are determined solely by the provisions of this
document.

Nothing in the Plan will be construed to give any employee the right to continue
in the employment of the Company. The Plan is unfunded, has no trustee and is
administered by the Plan Administrator. The Plan is intended to be an “employee
welfare benefit plan” within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C.
§1002(1), and 29 C.F.R. §2510.3-2(b). Please review the section entitled
“Amendment and Termination of the Plan” regarding the Company’s reservation of
future rights.

This Plan supersedes all prior agreements, arrangements or related
communications of the Company relating to accelerated vesting and severance
benefits on a change in control for employees eligible for such coverage,
whether formal or informal, or written or unwritten. Any benefits under the Plan
will be provided to eligible employees in lieu of benefits under any other
severance plan or agreement. The Plan does not supersede any prior
(i) Employment, Confidential Information and Invention Assignment Agreement or
any other agreement relating to confidentiality, assignment of inventions,
noncompetition or nonsolicitation, or (ii) the Company’s Code of Conduct or any
replacement code or policy.

GENERAL INFORMATION.

 

1.    Plan Name:    Digital Insight Corporation Change in Control Severance Plan
2.    Plan Number:    502 3.    Employer/Plan Sponsor:   

Digital Insight Corporation and following a Change in Control, its successor

26025 Mureau Road

Calabasas, CA 91302

4.    Employer Identification Number:    77-0493142 5.    Type of Plan:   
Welfare Benefit – Severance Plan 6.    Plan Administrator:    Compensation
Committee and following a Change in Control, any successor committee appointed
by the successor of the Company to administer the Severance Plan       Digital
Insight       26025 Mureau Road       Calabasas, CA 91302 7.    Agent for
Service of Legal Process:    Digital Insight Corporation and following a Change
in Control, its successor 8.    Sources of Contributions:    The Plan is
unfunded and all benefits are paid from the general assets of the Company.



--------------------------------------------------------------------------------

9.    Type of Administration:    The Plan is administered by the Plan
Administrator with benefits provided in accordance with the provisions of the
applicable Plan document. 10.    Plan Year:    January 1 through December 31,
except that for the first Plan Year, the Plan Year shall commence on
November 29, 2006 and end on December 31, 2006.

DEFINITIONS.

“Cause” means, on or after a Change in Control,:

(i) For Senior Officers, Senior Executives and Top Performers, shall mean the
termination of a Senior Officer’s, Senior Executive’s or Top Performer’s
employment on account of any of the following reasons, provided that no act or
failure to act by a Senior Officer, Senior Executive or Top Performer shall be
deemed to constitute “willful misconduct” or “gross negligence” if done, or
omitted to be done, at the instruction of the Company (or any successor) or in
good faith and with the reasonable belief that the action or omission was in the
best interests of the Company (or any successor):

(A) A Senior Officer, Senior Executive or Top Performer shall have been
convicted of, or plead nolo contendre to, a felony or crime involving moral
turpitude, in either case causing material harm to the business and affairs of
the Company (or any successor);

(B) A Senior Officer, Senior Executive or Top Performer engages in gross
negligence or willful misconduct in the performance of his duties to the Company
(or any successor) (other than as a result of disability) that has resulted or
is likely to result in substantial and material damage to the Company (or any
successor), after a demand for substantial performance is delivered to the
Senior Officer, Senior Executive or Top Performer by the Company (or any
successor), which specifically identifies the manner in which the Senior
Officer, Senior Executive or Top Performer has not substantially performed his
or her duties and he or she has been provided with a reasonable opportunity to
cure any alleged gross negligence or willful misconduct; or

(C) A Senior Officer, Senior Executive or Top Performer commits any act of fraud
with respect to the Company (or any successor).

(ii) For all Other Eligible Employees, shall mean the termination of an Other
Eligible Employee’s employment on account of any of the following reasons,
except where such act or omission is done at the direction of the Company (or
any successor):

(A) The Other Eligible Employee has engaged in fraud, embezzlement, theft, the
commission of a felony, or proven dishonesty to the Company (or any successor)
or any of its subsidiaries;

(B) The Other Eligible Employee has improperly disclosed trade secrets or
confidential information of the Company (or any successor) or any of its
subsidiaries to persons not entitled to receive such information;

(C) The Other Eligible Employee has materially breached any written
non-competition or non-solicitation agreement in effect with Company (or any
successor) or any of its subsidiaries or materially violated the Company’s (or
any successor’s) or any of its subsidiaries’ Code of Conduct or employment
policies, as in effect from time to time; or

(D) The Other Eligible Employee’s misconduct in the performance of his or her
duties as an employee, his or her negligence in the performance of his or her
duties as an employee, or his or her failure to follow the lawful instructions
of his or her manager or Company policy relating to an activity within the scope
of his or her duties; provided that in order for a condition identified in this
subsection (D) to

 

2



--------------------------------------------------------------------------------

constitute Cause, the Company or its successor shall first have provided the
Other Eligible Employee with (x) at least 30 days’ written notice of the alleged
actions setting forth with specificity the events or failures complained of and
(y) an opportunity to remedy to the reasonable satisfaction of his or her
manager such condition within such 30 day period and the Other Eligible Employee
shall have failed to remedy such condition.

“Change in Control” means an event or occurrence set forth in any one or more of
the following events (including, without limitation, an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) or beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”), or (B) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (x) any acquisition by the Company, or
(y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;

(ii) the Continuing Directors (as defined below) do not constitute a majority of
the Board of Directors of the Company (or, if applicable, the board of directors
of a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board of Directors of the Company (A) who was
a member of the Board of Directors of the Company on the date of the adoption of
this Plan or (B) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board of Directors of the
Company was recommended or endorsed by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board of Directors;

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”); or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means Digital Insight Corporation, a Delaware corporation.

“Eligible Employees” means all Senior Officers, Senior Executives, Top
Performers and Other Eligible Employees; provided, however, an Eligible Employee
shall not include any employee of the Company who at any time prior to a Change
in Control entered into a mutual separation agreement with the Company.

 

3



--------------------------------------------------------------------------------

“Good Reason” means, on or after a Change in Control, a Senior Officer, Senior
Executive or Top Performer resigns within sixty days after the occurrence of any
of the following events without the Senior Officer’s, Senior Executive’s or Top
Performer’s express written consent:

(i) a reduction in the Senior Officer’s, Senior Executive’s or Top Performer’s
annual base salary and/or the Senior Officer’s or Senior Executive’s target
bonus opportunity (in either case, other than in connection with a general
decrease in the salary or target annual bonuses, as applicable, for all officers
of the Company (or any successor));

(ii) a material reduction of the Senior Officer’s, Senior Executive’s or a
Transition Employee’s duties that are inconsistent with those for his position
immediately prior to the Closing;

(iii) a requirement by the Company (or any successor) that the Senior Officer,
Senior Executive or Top Performer relocate his or her principal office to a
facility more than fifty miles from his or her principal office immediately
prior to the Closing;

(iv) with respect to the Company’s Chief Executive Officer and Chief Financial
Officer only, if immediately after the Change in Control, they (A) remain the
Chief Executive Officer or Chief Financial Officer, respectively, of the
Company, but the Company is not an independently publicly traded entity, or
(B) they are not elected as the Chief Executive Officer or Chief Financial
Officer, respectively, of the Company’s publicly traded ultimate parent entity;
or

(v) with respect to the Senior Officers designated on Exhibit A only, they
terminate their employment for any reason or no reason within the sixty (60) day
period following the Change in Control.

Notwithstanding the foregoing, that with respect to items (i) through (iii) the
Senior Officer, Senior Executive or Top Performer must provide the Company (or
its successor) with written notice of its obligations and a reasonable
opportunity to cure.

“Other Eligible Employee” means any other full time employee of the Company or
any subsidiary of the Company immediately prior to a Change in Control who is
not deemed to be a Senior Officer, Senior Executive or Top Performer under the
Plan.

“Outplacement Period” means the period specified for the Top Performers and
Other Eligible Employees on Schedule I to this Plan.

“Senior Executive” means any employee of the Company or any subsidiary of the
Company (other than an employee who is a Senior Officer) who immediately prior
to a Change in Control held the title of Executive Vice President or Senior Vice
President.

“Senior Officer” means any employee of the Company who (i) held the title of
Chief Executive Officer of the Company or Chief Financial Officer of the Company
immediately prior to a Change in Control or (ii) is designated on Exhibit A to
this Plan.

“Severance Multiplier” means the multiplier specified for the Eligible Employee
on Schedule I to this Plan.

“Severance Period” means the period specified for the Eligible Employee on
Schedule I to this Plan.

“Top Performer” means (i) a Transition Employee, or (ii) those employees of the
Company or any subsidiary of the Company immediately prior to the Change in
Control who are specifically designated on Exhibit C to this Plan.

“Transition Employee” is any individual who is designated as such on Exhibit B
to this Plan.

 

4



--------------------------------------------------------------------------------

“Triggering Event” means, upon, or within the twelve (12) month period
following, a Change in Control of the Company:

 

  (i) an Eligible Employee’s employment is terminated involuntarily by the
Company (or its successor) without Cause; or

 

  (ii) a Senior Officer, Senior Executive or Top Performer resigns as an
employee from the Company (or its successor) for Good Reason.

COVERAGE.

The Company reserves the right to make all decisions regarding eligibility and
participation in this Plan.

ELIGIBILITY.

A. When You Are Eligible.

As provided in this Plan, certain Eligible Employees may be entitled to benefits
under the Plan as a result of the Change in Control. In addition, the Company
(or its successor organization) shall provide accelerated vesting and severance
benefits to any Eligible Employee covered by the Plan upon a Triggering Event.
If you are an Eligible Employee, to receive accelerated vesting and severance
benefits, you must also sign and not revoke the Company’s (or its successor’s)
standard waiver/release of all claims against the Company (or its successor) and
all related parties, including, without limitation, claims arising out of the
employment relationship and the termination of that relationship. Among the
conditions of the waiver/release is that it will contain a reaffirmation that
any prior confidentiality and non-solicitation covenants previously agreed to by
you and a reasonable non-competition covenant to the extent such covenant has
not previously been agreed to. Notwithstanding the foregoing, if you are a
Senior Officer, Senior Executive, Top Performer or Other Eligible Employee with
a severance, change in control or other agreement with the Company that provides
for acceleration of vesting of your equity rights and/or severance benefits on a
change in control, you must have expressly waived your entitlement to the change
in control acceleration and severance benefits under such agreement to be
eligible to participate in this Plan.

B. When You Are Not Eligible.

Notwithstanding the foregoing, you are not eligible for accelerated vesting and
severance pay in any of the following circumstances:

 

  i. you voluntarily resign, unless you are a Senior Officer, Senior Executive
or Top Performer and you resign for you Good Reason;

 

  ii. you are discharged involuntarily for Cause;

 

  iii. you terminate employment for any or no reason prior to a Change in
Control;

 

  iv. you are a Senior Executive, Top Performer or Other Eligible Employee and
you have not waived your entitlement to the accelerated vesting of equity rights
and/or severance benefits on a change in control under any severance, change in
control or other agreement, if any, with the Company;

 

  v. you entered into a mutual separation agreement with the Company at any time
prior to a Change in Control; or

 

  vi. you actually receive severance benefits under another plan, arrangement or
agreement.

 

5



--------------------------------------------------------------------------------

PLAN BENEFITS.

A. Change in Control. Upon a Change in Control, if you are a Senior Executive or
Top Performer, the unvested equity rights held by you shall be accelerated as to
65% of the unvested shares subject to such equity rights and the remaining 35%
of such unvested shares subject to such equity rights shall continue to vest
after the Change in Control according to their original schedule.

B. Severance Benefits. Severance will be paid upon a Triggering Event as soon as
practicable after the later of the termination/resignation date or end of the
release revocation period, whichever is later, unless otherwise provided.
Severance benefits will be paid as follows upon a Triggering Event.

 

  i. Senior Officers and Senior Executives

 

  (1) a lump sum cash payment in an amount equal to, the Severance Multiplier
times, the sum of (i) highest base salary as in effect prior to termination of
employment and (ii) target bonus for the year in which the termination occurs
(for the Chief Executive Officer only, this shall be 100% of his Base Salary);

 

  (2) for the Severance Period, continuation of health and welfare coverage in
effect as of the date of his termination (or generally comparable coverage) for
you and, where applicable, your spouse and dependents, at the same premium rates
as may be charged from time to time for employees of the Company (or any
successor) generally, as if you had continued in employment during such period;

 

  (3) all outstanding unvested equity rights you hold as of the date of your
termination/resignation will accelerate and be fully vested as of your last day
of employment; and

 

  (4) outplacement services not to exceed 20% of base salary.

Notwithstanding anything in the Plan to the contrary, if a Senior Officer (other
than the Senior Officers designated on Exhibit A) becomes entitled to terminate
employment upon a Change in Control, but does not solely because the successor
enters into an offer letter, employment agreement, transitional services
agreement, or other similar agreement for services to be performed after the
Change in Control, the Senior Officer will receive the aforementioned benefits
regardless of whether a termination/resignation of employment occurs; provided,
that the cash value of clauses (2) and (4) shall be paid to the Senior Officer
as part of the lump sum cash payment, in lieu of providing the relevant
benefits.

 

  ii. Top Performers and Other Eligible Employees

 

  (1) a lump sum cash payment in an amount equal to base salary as in effect
prior to termination of employment that such Top Performer or Other Eligible
Employee would receive over the applicable Severance Period;

 

  (2) for the Severance Period, continuation of health and welfare coverage in
effect as of the date of his termination (or generally comparable coverage) for
you and, where applicable, your spouse and dependents, at the same premium rates
as may be charged from time to time for employees of the Company (or any
successor) generally, as if you had continued in employment during such period;

 

6



--------------------------------------------------------------------------------

  (3) all outstanding unvested equity rights you hold as of the date of your
termination/resignation will accelerate and be fully vested as of your last day
of employment; and

 

  (4) outplacement services for the Outplacement Period.

Notwithstanding the foregoing, any Top Performer who is a Transition Employee
shall be entitled to the foregoing severance benefits upon the Change in Control
and for purposes of clause (1) above, the base salary shall be determined at the
highest base salary in effect for the Transition Employee within the 18 month
period prior to the Change in Control.

C. Parachute Payments. With respect to Senior Officers and Senior Executives
only, if as a result of a Change in Control, any amount payable to or other
benefit receivable by the Senior Officer or the Senior Executive under the Plan
is deemed to constitute a Parachute Payment (as defined below), alone or when
added to any other amount payable or paid to or other benefit receivable or
received by the Senior Officer or the Senior Executive which is deemed to
constitute a Parachute Payment (whether or not under this Plan or any other
existing plan, arrangement or other agreement), and would result in an Excess
Parachute Payment (as defined below) and, therefore, imposition on the Senior
Officer or the Senior Executive of an excise tax under Section 4999 of the Code
on the Excess Parachute Payment, then, in addition to any other benefits to
which the Executives are entitled to receive under this Plan or otherwise, the
Senior Officer or the Senior Executive shall be paid by the Company (or its
successor), or the Company (or its successor) shall cause one of its
subsidiaries to pay to the Senior Officer or the Senior Executive, an amount in
cash equal to the sum of the excise taxes payable by the Senior Officer or the
Senior Executive by reason of receiving an Excess Parachute Payment, plus the
amount necessary to put the Senior Officer or the Senior Executive in the same
after-tax position (taking into account any and all applicable federal, state
and local excise, income or other taxes at the highest applicable rates on such
Excess Parachute Payments and on any payments under this Section II or otherwise
as if no excise taxes had been imposed with respect to the Excess Parachute
Payments). For this purpose, “Parachute Payment” shall mean a “parachute
payment” as defined in Section 280G(b)(2) of the Code and “Excess Parachute
Payment” shall mean an “excess parachute payment” as defined in
Section 280G(b)(1) of the Code.

OTHER BENEFITS.

Severance benefits will not be considered compensation or continuing employment
for purposes of determining benefits that are provided under any other plans
maintained by the Company, including, without limitation, the Company’s
retirement plan(s) and equity compensation plan(s).

TAX WITHHOLDING.

All payments under the Plan are subject to applicable tax withholding
requirements and the Company may withhold from amounts otherwise payable under
the Plan such amounts or require you to pay to the Company the amount of
applicable withholding taxes. In addition, you are solely responsible for all
taxes that result from your receipt of benefits under the Plan.

SECTION 409A OF THE CODE.

To the extent that any payment under this Plan to you is deemed to be deferred
compensation subject to the requirements of section 409A of the Code, the Plan
will be operated in compliance with the applicable requirements of section 409A
of the Code and its corresponding regulations and related guidance with respect
to subject payment. Notwithstanding anything in the Plan to the contrary, any
payment from the Plan to you that is subject to the requirements of section 409A
of the Code may only be made in a manner and upon an event permitted by section
409A of the Code. To the extent that any provision of the Plan would cause a
conflict with the requirements of section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the requirements of section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law and the Company may modify the Plan in such a manner
to comply with such requirements without your consent.

 

7



--------------------------------------------------------------------------------

ASSIGNMENT/ALIENATION OF SEVERANCE BENEFITS.

You do not have the power to transfer, assign, anticipate, mortgage or otherwise
encumber any rights or any amounts payable under this Plan; nor will any such
rights or amounts payable under this Plan be subject to seizure, attachment,
execution, garnishment or other legal or equitable process, or for the payment
of any debts, judgments, alimony, or separate maintenance, or be transferable by
operation of law in the event of bankruptcy, insolvency, or otherwise. In the
event you attempt to assign, transfer or dispose of such right, or if an attempt
is made to subject such right to such process, such assignment, transfer or
disposition will be null and void. However, severance payments under the Plan
may be reduced or offset by any amount you may owe the Company or its successor
organization, to the extent permitted by applicable law.

CLAIMS PROCEDURE.

Adverse Benefit Determinations.

Each terminated employee who believes he or she is entitled to a benefit, but
has not received a benefit, may apply in writing within 30 days of his or her
termination. If the Plan Administrator denies a claim in whole or in part, the
Plan Administrator will provide notice to the terminated employee, in writing,
within 90 days after the claim is filed, unless the Plan Administrator
determines that an extension of time for processing is required. In the event
that the Plan Administrator determines that such an extension is required,
written notice of the extension shall be furnished to the terminated employee
prior to the termination of the initial 90-day period. The extension shall not
exceed a period of 90 days from the end of the initial period of time.

The written notice of a denial of a claim shall set forth, in a manner
calculated to be understood by the terminated employee:

 

  1. the specific reason or reasons for the denial;

 

  2. reference to the specific Plan provisions on which the denial is based;

 

  3. a description of any additional material or information necessary for the
terminated employee to perfect the claim and an explanation as to why such
information is necessary; and

 

  4. an explanation of the Plan’s claims procedure and the time limits
applicable to such procedures, including a statement of the terminated
employee’s right to bring a civil action under section 502(a) of ERISA following
an adverse benefit determination on appeal.

Appeal of Adverse Benefit Determinations.

The terminated employee or his or her duly authorized representative shall have
an opportunity to appeal a claim denial to the Plan Administrator for a full and
fair review. The terminated employee or his or her duly authorized
representative may:

 

  1. request a review upon written notice to the Plan Administrator within 60
days after receipt of a notice of the denial of a claim for benefits;

 

  2. submit written comments, documents, records, and other information relating
to the claim for benefits; and

 

  3. examine the Plan and obtain, upon request and without charge, copies of all
documents, records, and other information relevant to the terminated employee’s
claim for benefits.

 

8



--------------------------------------------------------------------------------

The Plan Administrator’s review shall take into account all comments, documents,
records, and other information submitted by the terminated employee relating to
the claim, without regard to whether such information was submitted or
considered by the Plan Administrator in the initial benefit determination. A
determination on the review by the Plan Administrator will be made not later
than 60 days after receipt of a request for review, unless the Plan
Administrator determines that an extension of time for processing is required.
In the event that the Plan Administrator determines that such an extension is
required, written notice of the extension shall be furnished to the terminated
employee prior to the termination of the initial 60-day period. The extension
shall not exceed a period of 60 days from the end of the initial period.

The written determination of the Plan Administrator shall set forth, in a manner
calculated to be understood by the terminated employee:

 

  1. the specific reason or reasons for the decision;

 

  2. reference to the specific Plan provisions on which the decision is based;

 

  3. the terminated employee’s right to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

 

  4. a statement of the terminated employee’s right to bring a civil action
under section 502(a) of ERISA.

No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Plan Administrator. If the terminated
employee or other interested person challenges a decision of the Plan
Administrator, a review by the court of law will be limited to the facts,
evidence and issues presented to the Plan Administrator during the claims
procedure set forth above. Facts and evidence that become known to the
terminated employee or other interested person after having exhausted the claims
procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims determination. Issues not raised with the Plan
Administrator will be deemed waived.

PLAN ADMINISTRATION.

The Plan Administrator will be the administrator of the Plan and the named
fiduciary of the Plan for purposes of ERISA. The Plan Administrator may,
however, delegate to any person, committee or entity any of its power or duties
under the Plan.

With respect to claims for benefits under the Claims Procedure, the Plan
Administrator will be the sole judge of the application and interpretation of
the Plan, and will have the discretionary authority to construe the provisions
of the Plan, to resolve disputed issues of fact, and to make determinations
regarding eligibility for benefits. The decisions of the Plan Administrator in
all matters relating to the Plan that are within the scope of his/her authority
(including, without limitation, eligibility for benefits, Plan interpretations,
and disputed issues of fact) will be final and binding on all parties.

AMENDMENT AND TERMINATION OF THE PLAN.

The Company reserves the right, prior to a Change in Control, to amend or
terminate the Plan, in whole or in part, at any time and for any reason, with or
without notice. Such action shall be taken by the Company’s senior human
resources offices. No amendment may be made to the Plan (other than to increase
benefits), nor may the Plan be terminated, on, or at any time within the
12-month period following, a Change in Control.

 

9



--------------------------------------------------------------------------------

SUCCESSORS.

Any successor to the Company as a result of a Change in Control shall assume the
obligations under this Plan and perform the obligations under this Plan. Any
successor to the Company shall perform such obligations under this Plan in good
faith, including, without limitation, resolving disputed issues of fact, making
determinations regarding eligibility for benefits and interpreting plan
provisions.

ERISA RIGHTS STATEMENT.

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

Receive Information about Your Plan and Benefits.

 

  •   Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

  •   Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights.

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in
federal court. If it should happen that the Plan fiduciaries misuse the Plan’s
money or if you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

Assistance with Your Questions.

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue NW, Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publication hotline of the Employee Benefits Security Administration.

 

10



--------------------------------------------------------------------------------

SCHEDULE I

 

I. Senior Officers

 

Position

   Severance Multiplier    Severance Period

Chief Executive Officer

   2    24 months

Chief Financial Officer

   1.5    18 months

All other Senior Officers

   1.5    18 months

 

II. Senior Executives

 

Position

   Severance Multiplier    Severance Period

Executive Vice President

   1.5    18 months

Senior Vice President

   1.5    18 months

 

III. Top Performers

 

Position

  

Severance Period

  

Outplacement Period

Transition Employee

   Six months, plus one month for each cumulative year of service with the
Company (or any subsidiary) prior to the Change in Control and the Company (or
any successor or its subsidiary) after the Change in Control, capped at twelve
months    3 months

Vice President

   Six months, plus one month for each cumulative year of service with the
Company (or any subsidiary) prior to the Change in Control and the Company (or
any successor or its subsidiary) after the Change in Control, capped at twelve
months    3 months

Director

   Four months, plus two weeks for each cumulative year of service with the
Company (or any subsidiary) prior to the Change in Control and the Company (or
any successor or its subsidiary) after the Change in Control, capped at six
months    3 months

Any other Top Performer

   One month, plus two weeks for each cumulative year of service with the
Company (or any subsidiary) prior to the Change in Control and the Company (or
any successor or its subsidiary) after the Change in Control, capped at four
months    1 month

 

IV. Other Eligible Employees

 

Position

  

Severance Period

  

Outplacement Period

Vice President

   Six months, plus one month for each cumulative year of service with the
Company (or any subsidiary) prior to the Change in Control and the Company (or
any successor or its subsidiary) after the Change in Control, capped at twelve
months    3 months

Director

   Four months, plus two weeks for each cumulative year of service with the
Company (or any subsidiary) prior to the Change in Control and the Company (or
any successor or its subsidiary) after the Change in Control, capped at six
months    3 months

Any other Other Eligible Employee

   One month, plus two weeks for each cumulative year of service with the
Company (or any subsidiary) prior to the Change in Control and the Company (or
any successor or its subsidiary) after the Change in Control, capped at four
months    1 month

 

11



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL SENIOR OFFICERS

Joseph M. McDoniel

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TRANSITION EMPLOYEES

Tae Rhee

 

A-2